DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.  
The §112 Rejections
In light of the amendments to the claims, the rejections under §112(b) are withdrawn.  The amendments, however, have created several new issues of clarity which are detailed below.  
The §103 Rejections
Applicant’s traversal of the rejections under §103 begins in substance on page 11 of the Remarks as filed.  There, Applicant alleges that Spruce fails to “disclose, teach, or suggest” the quoted elements of amended claim 1.  Examiner respectfully disagrees.  Applicant uses page 11 through the first paragraph of page 12 to characterize the Spruce reference, the summarily concludes at the end of page 12 that Spruce fails to teach the quoted portions of amended claim 1.  Notably, Applicant has failed to provide any discussion of why the teachings of Spruce allegedly fail to disclose, teach, or suggest the quoted subject matter.  
For the purposes of compact prosecution, Examiner will attempt to explain why the Spruce, as interpreted and modified in the prior Office Action, does in fact teach the limitations of claim 1 as amended.  While Applicant has not clearly set forth why they believe the instant claims patentably distinguish over the claims as amended, inclusion of subject matter from claim 6 indicates that Applicant believes the prior rejection of claim 6 was deficient for some reason.  
The First Equivalent Load
As amended, claim 1 recites a step of “determining a first equivalent load of the wind turbine in the predetermined future period of time based on the maximum design lifetime.”  The maximum design lifetime is, in turn, based on “a remaining design lifetime of the wind turbine,” and “a design lifetime” of the wind turbine is a lifetime of the wind turbine operating at a design load and “the remaining design lifetime” is “a remaining lifetime of the wind turbine when operating at the design load.”  Thus, “the maximum design lifetime” is determined based on “a remaining lifetime of the wind turbine when operating at the design load.”  
Figure 7 of Spruce includes a dashed line labeled “CONTINUOUSLY LINEAR RATE OF ACCUMULATION OF FATIGUE DAMAGE FOR 20 YEAR LIFE.”  This line may be broadly and reasonably interpreted as showing the amount of fatigue accumulated by the wind turbine when operating at the design load.  Thus, if we place a point anywhere on the dashed line, the portion of the line to the right would represent “a remaining lifetime of the wind turbine when operating at the design load.”  We also know that Spruce seeks to avoid additional consumption of fatigue life; as a result, we can infer that “the maximum design lifetime” as applied to Spruce would mean that “the maximum design lifetime that the wind turbine is allowed to consumed in the predetermined future period of time” is approximately zero.  Thus, to meet the instant limitation, Spruce need only disclose (implicitly or explicitly) a step of determining “a first equivalent load” based on the turbine not being permitted to consume additional fatigue life.
The reference may be broadly and reasonably interpreted to teach the determination “a first equivalent load” that is correlated to the amount of fatigue lifetime consumed by periods ΔTR and ΔT.  Stated differently, the amount of fatigue lifetime consumed corresponds to “a first equivalent load” acting on the wind turbine during the future time period.  Thus, Spruce implicitly teaches “determining a first equivalent load of the wind turbine in the predetermined future period of time based on the maximum design lifetime” by showing the dashed line extending from the forecasting point to the end of the over-rating period, as shown in FIG 7.  
The Optimal Output Power in at least one of The Plurality of Wind Speed Ranges
Applicant’s next step is the determination of “optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data.”  Turning again to Spruce, we know the reference seeks to optimize power output while avoiding consumption of additional fatigue life.  To do this, Spruce predicts future wind data and adjusts power output in one or more future periods of time.  
As discussed above, Spruce teaches the determination of a first equivalent load; Spruce subsequently makes use of this first equivalent load and the wind resource data to determine an optimal output power in at least one of the plurality of wind speed ranges.  Spruce teaches that the power output of the wind turbine during both periods (having differing wind speed ranges) is controlled to be optimal (i.e., the sum of excess fatigue consumption during both periods is close to or equal to zero).
Thus, Spruce discloses the determination of “optimal output power” based on “the first equivalent load and the wind resource data” in that specific power output of the wind turbine is optimized to maximum output power while minimizing fatigue life consumption.
The Second Equivalent Load and Optimization Based Thereupon
While Spruce does not explicitly disclose a step of determining how much fatigue life is consumed if the turbine is operated based on the optimal output power, the reference does disclose various means of optimizing power output and fatigue life consumption in paragraphs [0063-70].  This optimization is intended to minimize the difference between the first equivalent load and a subsequently determined second equivalent load, such that excessive fatigue life consumption is mitigated or eliminated.
For example, Spruce contemplates optimization of output power based on changes in consumed fatigue life during period ΔTR in paragraph [0063], suggesting that “[o]utput power is reduced” or that “over-rating” may be reduced.  In order to implement such control, Spruce must implicitly contemplate the determination of a second equivalent load that can be compared against the first equivalent load to calculate which corrective measures are necessary.  
Thus, Spruce implicitly discloses “determining, based on the wind resource data and the optimal output power, a second equivalent load of the wind turbine in the predetermined future period of time; and adjusting the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data, wherein the adjustment is performed by optimization with an optimization target that an absolute value of a different between the second equivalent load and the first equivalent load is less than a preset positive value.”

Conclusions
In view of the above, Examiner finds that the prior art of record discloses each and every limitation of instant claim 1 (implicitly or explicitly).  Applicant has argued claims 2-4 and 7 by virtue of their dependency on claim 1, claims 8 and 13 based on their similarity to claim 1, and claims 9, 10, 15-18, and 21 by virtue of their dependency on claims 8 and 13.  As claim 1 is not deficient, Examiner finds that the present rejections of these other claims is proper.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 7-10, 13, 15-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Emphasis is provided by Examiner unless otherwise noted.
Regarding claim 1, Applicant now recites a determination of “optimal output power of the wind turbine in each of a plurality of wind speed ranges in the predetermined future period of time based on the [predicted] wind resource data and the maximum design lifetime.”  The claim further elaborates that this step comprises steps of: (1) “determining a first equivalent load of the wind turbine in the predetermined future period of time based on the maximum design lifetime;” (2) determining “optimal output power of the wind turbine in at least one of the plurality of wind speed ranges” based on “the first equivalent load and the [predicted] wind resource data” wherein “the optimal output power of the wind turbine in the at least one of the plurality of wind speed ranges is determined through optimization with an optimization target that an absolute value of a difference between a second equivalent load … and the first equivalent load is less than a preset positive value ….”  Thus, the second step above may be restated as determining “optimal output power of the wind turbine in at least one of the plurality of wind speed ranges” based on the first equivalent load, the predicted wind resource data, and a second equivalent load.
To properly interpret the claim, the means for determining “a second equivalent load” must be understood.  Applicant further recites “wherein the second equivalent load is calculated based on the [predicted] wind resource data and the determined optimal output power of the wind turbine in the at least one of the plurality of wind speed ranges ….”   Thus, determination of “a second equivalent load” requires determination of optimal output power, but the determination of optimal output power requires “a second equivalent load” as an input.  It is thus clear that the claim is indefinite because the circular reference precludes a proper understanding of how “a second equivalent load” is first determined.  
Examiner notes that the step of control has been altered below in order to comply with the changed language.  For purposes of clarity, those portions of the claim not included or altered below will remain unchanged from their presentation in the claims received on 05/10/2022.  For purposes of examination, the claim will be interpreted as requiring the following steps:
determining, based on the maximum design lifetime, a first equivalent load of the wind turbine in the predetermined futured period of time;
determining, based on the first equivalent load and the wind resource data, an optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data;
determining, based on the wind resource data and the optimal output power, a second equivalent load of the wind turbine in the predetermined future period of time; 
adjusting the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data, wherein the adjustment is performed by optimization with an optimization target that an absolute value of a different between the second equivalent load and the first equivalent load is less than a preset positive value; and
controlling the wind turbine to operate in the predetermined future period of time based on the optimal output power of the wind turbine in the at least one of the plurality of wind speed ranges.

Claim 1 is further rejected because Applicant has struck “predicted” from the recitation of “the predicted wind resource data” in line 10 of the claim as amended.  It is now unclear whether “the wind resource data” refers to the predicted wind resource data (as in line 2 of the claim as amended) or the historical wind resource data (as in lines 2-3 of the claim as amended).  It is unclear why Applicant has chosen to strike “predicted” here; regardless, appropriate clarifications are required.  
Examiner notes that there are other instances of “the wind resource data” within the claims that were not previously rejected; this is because the initial reference to “the predicted wind resource data” was found to clarify that subsequent references were also to the predicted data rather than historical data.  As there is no longer that initial reference, the subsequent occurrences are now also cast into doubt and should be amended as necessary to provide clarity within the claim.
For purposes of examination, Examiner will ignore the striking of “predicted” and read the relevant limitations as referencing the result of “predicting wind resource data.”  
Claims 8 and 13 recite substantially similar limitations and are therefore rejected for at least the same reasons.  Claims 2-4, 7, 9, 10, 15-18, and 21 depend from one of claims 1, 8, or 13, and are therefore rejected for at least the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 7, 8, 10, 13, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0187648 (“Spruce”).
Regarding claim 1, Spruce discloses:
A method for controlling power of a wind turbine, comprising: 
predicting wind resource data in a predetermined future period of time based on historical wind resource data (para. [0050]); 
determining a maximum design lifetime that the wind turbine is allowed to consume in the predetermined future period of time based on a remaining design lifetime of the wind turbine (see FIG 7; paras. [0059-73]), wherein a design lifetime of the wind turbine refers to a lifetime of the wind turbine operating at a design load (implicit) and the remaining design lifetime refers to a remaining lifetime of the wind turbine when operating at the design load (references made to Lifetime Usage Estimates and Rate of consumption of fatigue life); 
	Spruce does not explicitly disclose:
determining optimal output power of the wind turbine in each of a plurality of wind speed ranges in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime comprising: 
determining, based on the maximum design lifetime, a first equivalent load of the wind turbine in the predetermined futured period of time;
determining, based on the first equivalent load and the wind resource data, an optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data;
determining, based on the wind resource data and the optimal output power, a second equivalent load of the wind turbine in the predetermined future period of time; 
adjusting the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data, wherein the adjustment is performed by optimization with an optimization target that an absolute value of a different between the second equivalent load and the first equivalent load is less than a preset positive value; and
controlling the wind turbine to operate in the predetermined future period of time based on the optimal output power of the wind turbine in the at least one of the plurality of wind speed ranges.
	Spruce does, however, disclose a future time period comprised of periods ΔTR and ΔT which correspond to periods of time where a turbine may be de-rated (or otherwise controlled to reduce fatigue life consumption) and where a turbine may be over-rated, respectively.  The period ΔT is determined based on predicted wind patterns where “wind conditions would be particularly favorable to generating extra power.”  Spruce clarifies that favorable conditions include periods “when wind speed is sufficiently high for over-rating to be performed.”  Based on this determination, Spruce calculates ΔTR, a period where the turbine is de-rated.  This disclosure implies that the wind speed range corresponding to period ΔTR is different from the wind speed range of period ΔT because ΔT is selected specifically for its wind speed range. 
Thus, Spruce implicitly discloses the determination of “optimal output power of the wind turbine in each of a plurality of wind speed ranges in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime” as recited by instant claim 1.  
Furthermore, Spruce implicitly discloses the determination of “a first equivalent load” in the predetermined future period of time based on the maximum design lifetime.  As shown in FIG 7, the dashed line represents a continuous consumption of fatigue life through operation of the wind turbine.  The portion of the dashed line extending between vertical lines representing the forecasting point and the end of the over-rating period corresponds to “a first equivalent load” in that it represents the amount of fatigue life consumed, i.e., “a fatigue load.”  
Spruce subsequently utilizes the “first equivalent load” and wind resource data to determine the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges.  To clarify, Spruce uses wind data to identify a period, ΔT, where over-rating the turbine would produce ideal results.  In order to obtain these ideal results while avoiding fatigue life consumption greater than that of the first equivalent load, Spruce under-rates the turbine during period ΔTR.  Thus, Spruce at least implicitly discloses “determining, based on the first equivalent load and the wind resource data, an optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data.”
Spruce also implicitly discloses the determination of “a second equivalent load” in that the optimized power output represents a fatigue load equivalent to that consumed by lines 71 and 72 of FIG 7.  This equivalent load is the result of determining the optimal output power in the previous step, and evaluating whether or not it is less than or equal to the fatigue load of the first equivalent load.  Since the optimal output power is based at least in part on wind resource data, the second equivalent load of Spruce must inherently be “based on” the wind resource data.
Spruce further contemplates various means of optimization in paragraphs [0063-70].  As Spruce seeks to make the difference between the first and second equivalent loads zero, or as close to it as possible, Spruce implicitly teaches “adjusting the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges covering at least one wind speed in the wind resource data, wherein the adjustment is performed by optimization with an optimization target that an absolute value of a different between the second equivalent load and the first equivalent load is less than a preset positive value.”
Finally, Spruce discloses control of the turbine “based on the determined optimal output power in future time periods TR and T in at least one of the plurality of wind speed ranges” as recited by instant claim 1.  Paragraphs [0059-73] detail how the system is controlled with references to FIG 7.
Since Spruce discloses each and every limitation of the claim (explicitly or implicitly), Examiner finds the claim to be properly rejected under §103.
Regarding claim 3, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of an equivalent fatigue load of at least one component (“estimated fatigue damage for components”); acquisition of a consumed design lifetime of the component based on the equivalent fatigue load and a design fatigue load (“the amount of component fatigue life consumed may be calculated”); determining a consumed design lifetime of the wind turbine based on the consumed design lifetime of the component (implied; the method is discussed in terms of component life, therefore it may be reasonably concluded that the consumed lifetime of the turbine is equivalent to/based on the consumed lifetime of the component); determining the remaining design lifetime of the wind turbine based on the design lifetime and the consumed design lifetime (implicit; to determine whether the LUE or RLU exceeds a permissible threshold, one must first know what is permissible; to determine this, one must know what has been consumed as well as what remains; thus, Spruce implicitly teaches determination of remaining design lifetime based on the design lifetime and the consumed design lifetime).
Regarding claim 4, Spruce discloses the limitations as set forth in claim 1 and further discloses the wind resource data comprising a wind speed (para. [0056]) or a wind speed and a turbulence intensity (para. [0056]).
Regarding claim 7, Spruce discloses the limitations as set forth in claim 1 and further discloses the optimal output power corresponding to the at least one of the plurality of wind speed ranges being within a power output range of that wind speed range (inherent; the optimal power output for a wind speed range cannot be outside the range of power outputs available in that range; if it were outside the possible outputs, it would no longer be “optimal”).
Regarding claims 8 and 10, Applicant recites a device corresponding to the method of claims 1 and 3.  As detailed above, Spruce discloses the limitations of claims 1, 3, 5, and 6; as such, the rejection of claims 1, 3, 5, and 6 applies, mutatis mutandis, to claims 8 and 10-12, respectively.
Regarding claims 13, 17, 18, and 21, Applicant recites a non-transitory computer readable storage medium storing the method according to claims 1, 3, 4, and 7.  As detailed above, Spruce discloses the limitations of claim 1; as such, the rejection of claims 1 applies, mutatis mutandis, to claim 13.
Regarding claim 15, Spruce discloses the limitations as set forth in claim 3 but does not explicitly disclose the historical operation data comprising at least one of fault data, a number of start/stop occurrences, or a duration of an idling state.  Spruce does, however, disclose that the Lifetime Usage Estimators operate to determine a consumed fatigue life of the wind turbine and its components.  In order to determine the consumed fatigue life, one must know how long the turbine has operated and what conditions it operated under.  The “conditions” a turbine operates under will inherently include data such as the number of start/stop occurrences (because the turbine is unlikely to be consuming fatigue life when stopped), duration of idling states (because idling states are unlikely to consume fatigue life), and fault data (because faults in the system will affect the reliability and/or accuracy of the consumption estimates).  As such, Examiner finds that Spruce implicitly discloses the historical data comprising, at the very least, information related to start/stop occurrences and idling time.
Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim as well as being rejected under §112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the §112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, claims 2 and 9 functionally recite an equation for determining a maximum design lifetime of the wind turbine.  As claimed, the maximum design lifetime is calculated as a ratio of a duration of the predetermined future period of time to the remaining usage period of time of the wind turbine, the ratio being multiplied by the remaining design lifetime of the wind turbine.  The equation is shown below:

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                        
                            r
                            e
                            m
                            a
                            i
                            n
                            i
                            n
                            g
                             
                            u
                            s
                            a
                            g
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                    
                    ×
                    r
                    e
                    m
                    a
                    i
                    n
                    i
                    n
                    g
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                
            

Applicant defines the remaining usage period of time as based on an actual usage period of time and the design lifetime.  The design lifetime is defined as the lifetime were the turbine operated at design load.  Thus, the remaining usage period is, at minimum, the design lifetime minus the age of the installation.  The remaining design lifetime is defined as a remaining lifetime of the wind turbine operating at the design load, implying that it accounts for consumed fatigue.  Thus we may put these definitions into the equation above to arrive at the following equation:

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                             
                            ×
                             
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            c
                            o
                            n
                            s
                            u
                            m
                            e
                            d
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            )
                        
                        
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            a
                            g
                            e
                             
                            o
                            f
                             
                            i
                            n
                            s
                            t
                            a
                            l
                            l
                            a
                            t
                            i
                            o
                            n
                            )
                        
                    
                
            

	This maximum design life is subsequently used as the amount of (fatigue) lifetime that may be consumed by the wind turbine during the predetermined future period of time.  Spruce does not teach such an equation; instead, Spruce operates such that no additional fatigue lifetime is consumed.  To do this, Spruce de-rates the turbine during a period prior to the predetermined future period of time such that the reduced consumption of fatigue life in the prior period is equivalent to the excess consumed in the predetermined future period of time.  
	Modification of Spruce to utilize the equation claimed by Applicant would likely defeat the purpose of operating according to Spruce.  Spruce operates independently of the “age” of the installation and there is no motivation to modify the reference to do so.  Spruce instead relies solely on estimated of accumulated fatigue life via LUEs and subsequently controls the turbine based on the LUEs and RLUs to prevent accumulation of fatigue in excess of the design (fatigue) lifetime, as depicted by FIG 7.
	In view of the above, Examiner finds claims 2, 9, and 16 would be allowable were these claims rewritten to be of independent form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832